Citation Nr: 1749156	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to May 1961, from October 1961 to August 1962, and from December 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared for a Travel Board hearing in May 2013.

In May 2014, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  As sufficient efforts were made to obtain the noted medical, Social Security Administration (SSA) and Railroad Retirement Board records, and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A psychiatric disorder to include depression did not manifest in service, a psychosis did not manifest in the first post-service year, and psychiatric disorder to include depression is not attributable to service.

2.  A chronic right or left knee disorder was not manifested in service; arthritis of the right or left knee was not manifested in the first post service year; and neither a right nor left knee disorder is not attributable to service.  

3.  Type II diabetes mellitus was not manifested in service or in the first post service year, and is not attributable to service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include depression was not incurred in or aggravated during service, and psychosis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A chronic right or left knee disorder was not incurred in or aggravated during service, and arthritis of the knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  Type II diabetes mellitus was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  

      A.  Duty to Notify

In a July 2008 letter, the RO notified him of the evidence needed to substantiate claims for service connection.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  An additional letter was sent in July 2014 when the Board remanded the claims for development.  

      B.  Duty to Assist 

The RO assisted the claimant in the procurement of relevant records, associating the Veteran's lay statements, other supportive lay statements, service treatment records, service personnel records, post-service VA treatment records, and identified private treatment records with the claims file.  On remand, the RO asked the Veteran to provide information regarding private treatment, to include that which he referenced in the Board hearing.  In November 2014 he responded that he had enclosed all evidence and wanted his case decided as soon as possible.  Additional VA treatment records were obtained, and it was clarified that no records were found for the period of January 1994 through February 2002.  Railroad Retirement Board records were received in August 2016.  SSA was contacted and responded that no SSA medical records exist.  The Veteran has identified no additional potentially relevant records.  

In March 2017, January 2013, and July 2012, the Veteran underwent VA examinations for his psychiatric claim.  Knee examination was conducted in August 2012.  The examination reports are based on consideration of the Veteran's prior medical history, examinations and treatment, testimony and lay contentions and also describe the disabilities in sufficient detail.  No examination was conducted for the diabetes claim; such is not necessary.  This is because diabetes first manifested more than a year after service, the Veteran did not have Vietnam service, and the evidence demonstrates no related injury, disease, or event during service.  Any medical opinion would be speculative.  The evidence in regard to this claim is adequate, and a remand to provide the Appellant with a medical examination and/or obtain a medical opinion is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

During the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claims.  The VLJ issued the aforementioned decision in 2014 remanding these matters in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

II.  Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedder v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including arthritis, psychoses and diabetes mellitus) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layna v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection - Analysis

The Veteran avers, through testimony and written statements, that his current psychiatric and bilateral knee disabilities, and diabetes, are related to service.  The Veteran theorizes that he has depression due to a documented automobile accident in service, and that current knee disorders are due to an injury that occurred while playing baseball in service at Fort Polk.  As to diabetes, he testified that he was told by a doctor that he had it when he was stationed in Germany.  He also testified that he was diagnosed as a diabetic by Dr. W. within a year of separation, in 1967.  The Board has considered each applicable theory of service connection as set forth in the analysis below.

      A.  Diabetes Mellitus

The Veteran has current diabetes mellitus.  However, despite the Veteran's assertions to the contrary, this condition was first documented approximately 35 years after separation from service.  See August 2002-August 2004 VA treatment records.  In August 2002, it was noted that he was being worked up to see if he had diabetes mellitus after he had one elevated sugar reading.  Post service treatment records show a continuing diagnosis of and medication for diabetes mellitus from August 2004 forward.  

The Board requested that the Veteran provide information as to treating sources, including the alleged Dr. W., showing treatment prior to 2002, but none was forthcoming, and the Veteran has indicated he has no more information.  

The documentary record directly contradicts the Veteran's assertion that he had diabetes in service, or that he was treated and diagnosed within a year of separation from service in 1967.  Service treatment records fail to show diabetes treatment, and his October 1966 separation examination report does not show diagnoses, complaints or findings of diabetes mellitus.  Endocrine examination was normal.  The first indication of diabetes in an examination or treatment record is in August 2002, as noted above.  The Board finds it significant that the Railroad Retirement records contain a September 1997 medical examination report which does not note diabetes but does not other conditions present contributing to retirement such as hypertension.  Also, an October 2002 VA treatment records contains the Veteran's report that he had no history of diabetes, and notes a normal endocrine system.  The Board emphasizes the multi-year gap (approximately 35 years) between discharge from active duty service and evidence of diabetes in approximately 2002.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  

Clearly, then, diabetes mellitus was not manifested in service or within one year of service separation, and presumptive service connection pursuant to 38 C.F.R. §§ 3.307 (a), 3.309(a) is not warranted.  

Moreover, there is no competent opinion supporting the contention that the Veteran has diabetes mellitus due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layna v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of diabetes is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related diabetes mellitus to any in-service event.  The evidence falls short of suggesting a nexus between diabetes mellitus and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.  Accordingly, service connection for diabetes mellitus on a direct basis is not warranted.

In sum, the evidence deemed most probative by the Board (VA treatment record showing initial diagnosis not prior to August 2002) establishes that service connection for diabetes mellitus is not warranted.  The evidence establishes that diabetes mellitus was not manifest during service or within one year of separation and there is not competent evidence otherwise linking diabetes mellitus to service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

      
B.  Knees

The Veteran has current right and left knee disability of degenerative joint disease.  See August 2012 VA examination report.  However, despite the Veteran's assertions to the contrary, this condition was first documented approximately 35 years after separation from service, in 2002 VA treatment records.  

Service treatment records show left knee complaints.  He reported a left knee injury in 1962 while playing softball, and reported the knee gave way when running.  X rays were normal in July 1962, and the discharge exam in 1963 showed no residuals.  His final examination in service, the October 1966 service separation examination, notes normal lower extremities.  He reported history of trick knee in the accompanying medical history report, but the examiner noted the prior left knee sprain that had occurred playing ball and found no sequelae.  He was involved in a motor vehicle accident in 1967, with no specific knee injury noted.  A February 1967 statement of medical condition notes no change in his medical condition since the separation examination.  

The medical examination in the 1997 Railroad Retirement records does not note knee disability but does not other conditions present contributing to retirement such as hypertension.  

VA treatment reports show complaints of knee pain in 2002 with a September 2009 note of likely degenerative joint disease.  

VA examination in August 2012 showed a diagnosis of degenerative joint disease of the knees, less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event, or illness.  The examiner's rationale was that service treatment records only indicate historical data on knee problems, primarily the left knee.  He noted no indication that the knee was ever examined, only that one note dated in July 1962 indicated injury two months prior but no examination, with only a negative X ray.  He observed that the Veteran worked for the Railroad for 27 years as a brakeman without evidence of a knee problem.  No medical records noted knee problems until 2002.  Also he noted that the current X-rays only indicate typical age-related degeneration and this is mild.  The examiner found no evidence the Veteran continued to have knee problem s after service, or during the 27 years he worked for the Railroad.  

The preponderance of the evidence indicates that the Veteran's left and right knee disorders were not incurred during service, did not develop within one year of the February 1967 discharge from service and are not otherwise related to service.  Indeed, the earliest post-service documentation of knee disorder is in 2002, 35 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The 2012 medical opinion evidence, which accepted the Veteran's assertions as to the incidents in service, is wholly against the claim.  As the 2012 opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The 2012 VA examiner's opinion is of more probative value than the lay statements as to etiology.  The Board has weighed the Veteran's assertions, and in fact notes that the incidents he reports were considered by the medical examiner rendering the opinion in 2012.  The examiner observes the 27 year work history without any reports of knee problems as indicating that there is no medical relationship between the incidents in service and current knee disability.  This evidence preponderates against the notion that a left or right knee disability was incurred in service, or developed within one year of separation from service or is otherwise related to service.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theories are of significantly less probative weight when compared with the objective record, and the findings by the neutral 2012 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Additionally, knee arthritis was not "noted" during service and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  He did not have a medically chronic or regulatory chronic knee disability and did not have continuity of symptoms of any of the post service pathology.  

As the preponderance of the evidence is against the claim of service connection for either a left or right knee disorder, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      C.  Psychiatric disorder, to include depression

The Veteran contends that he is entitled to service connection for mental health problems.  While the Veteran is competent to report pain and other lay-observable symptoms, he is not competent to diagnose himself with a mental health disability or attribute his pain and symptoms to that specific pathology, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.  Nonetheless, there is current disability of major depression, with mild cognitive disorder also noted, in the March 2017 VA psychiatric examination.

Service treatment records show no psychiatric abnormality was noted on clinical evaluations in June 1959 (induction), April 1961, October 1961, January 1962, November 1963 and October 1966 (separation).  In October 1966, he denied depression or excessive worry.  In December 1961, he was reporting headaches, and the diagnosis was anxiety neurosis, rule out organic cause.  The entry three days later shows that a skull series was ordered and was normal.  The examiner found out that the Veteran needed glasses and was not wearing them; the prescription was noted as "Good lecture on glasses."  

Additionally, the Veteran was involved in a single car motor vehicle accident in January 1967.  He ran off the road at approximately 4:00 a.m. after falling asleep at the wheel.  He was hospitalized four days and treated for lacerations of the face with no nerve or artery involvement and cerebral concussion.  X-rays of the skull, face and cervical spine were negative.  

Railroad Retirement Board records noted above made no reference to a psychiatric disorder.  

Several lay statements of record dated in March 2012 indicate that the Veteran is suffering from health problems and is being affected by stress.  It is also indicated that he was in the in-service car accident.  

The Veteran underwent VA examination in July 2012.  The examiner found there was no posttraumatic stress disorder.  Rather, the diagnoses included cognitive disorder, depressive disorder and anxiety disorder.  As to cognitive disorder, it was noted that he had been in an automobile accident in service and had been unconscious for eight hours, but no traumatic brain injury was diagnosed.  No opinion as to etiology was indicated.

The Veteran's January 2013 VA psychiatric examination report indicates that the diagnosed depressive disorder not otherwise specified, was "less likely than not caused by or a result of any treatment of anxiety" and that it was recommended that he be assessed by a neuropsychologist in order to more clearly delineate the nuances of his separately diagnosed cognitive disorder.  Because this action was not taken, and in the absence of a clear nexus opinion addressing the causal relationship if any, between a diagnosed Axis I psychiatric disorder and service, a reexamination was ordered by the Board.  

The Veteran was afforded a VA psychiatric examination in March 2017 by a neuropsychologist who reviewed the record.  The examiner's diagnosis was Major Depressive Disorder, Recurrent, Moderate, and Mild Cognitive Disorder.  She opined that these mental diagnoses were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.   The rationale was as follows:

The Veteran acknowledged symptoms of depression prior to his service time. There were no records indicating pre-existence of depressed mood before service, only the Veteran's account and confirmation by accompanying family. Symptoms began worsening while he was on active duty working in a medical related field with the US Army. In this capacity, the Veteran witnessed many negative outcomes of war. Additionally, his depressive symptoms and survivor's guilt was exacerbated by the loss of friends in Vietnam and following the death of his daughter in 2008. However, his current symptoms cannot be definitively linked to service time events. The Veteran did not acknowledge any significant precipitating events of his depressive onset other than the deaths of his wife/daughter. Additionally, the Veteran meets criteria of mild cognitive disorder as he requires assistance with home maintenance, grocery shopping, financial management, and recalling events. These impairments may be present when mood is depressed, however the cognitive deficits persisted even with the benefit of an antidepressant medication and when mood fluctuates. The family also added that the Veteran's cognitive decline seems more pronounced as he ages.  

She also stated that the mental diagnoses are less likely than not etiologically related to service.  The rationale was as follows:

The Veteran acknowledged having significant symptoms that meet criteria for the assigned diagnoses. Specifically, he and his family affirmed changes in his eating habits which results in loss of appetite, changes in his sleep pattern with increased (yet disturbed 3-4 times per night) sleeping, depressed mood for most days with crying, sadness, and isolation, anhedonia, and loss of pleasurable activities. These symptoms have persisted for more than 1 year and has caused impairment in social, occupational, and cognitive functioning.

The diagnosis of MDD is not related to service. The diagnosis of MDD may have been premorbid to the veteran enlisting, but was not more likely than not to be exacerbated by service time or service exposure. That is, he attributed his symptoms of MDD to loss of his loved ones. His niece concurred, but did acknowledge that the veteran may have had lifelong MDD.

Additionally, the Veteran meets criteria of mild cognitive impairment as he requires assistance with home maintenance, grocery shopping, financial management, and recalling events. These impairments may be present when mood is depressed, however the cognitive deficits persisted even with the benefit of an antidepressant medication and when mood fluctuates. The family also added that the Veteran's cognitive decline seems more pronounced as he ages.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Board finds that the 2017 VA examiner's opinion was fully informed as to the pertinent factual premises in regards to the Veteran's mental health.  This is evident in the recitation of pertinent facts and history contained in the report.  The VA examiner was aware of the Veteran's service and his post-service record, and included a review of the Veteran's medical, service, work and personal history.  

The VA psychiatrist also provided a fully articulated opinion that was non-equivocal, and which was fully supported by a reasoned analysis.  

As noted above, adequate reasons and bases must be presented if the Board adopts one medical opinion over another.  In this case, the Board finds adequate reasons and bases upon which to adopt the opinion of VA examiner.  The Board notes that it is uncontroverted by any other medical opinion evidence.  It is thorough and probative, and unequivocally states that no current mental health disorder is related to service.  As a result, the Board concludes that the preponderance of the competent evidence is clearly against a finding of that a current psychiatric disorder is related to service for this reason.  

The record also includes statements from the Veteran and lay witnesses, reiterating the belief that he has mental health issues that originated in service.  He is competent to relate what he has been told by a professional.  However, the lay/medical evidence lacks reasoning and is accorded little probative value.  Moreover, when closely examined, his arguments actually indicate that the mental health issues appear related, temporally and causally, to other post-service matters.  














	(CONTINUED ON NEXT PAGE)





In short, there is no credible evidence of record that a currently diagnosed psychiatric condition was incurred or manifested in-service, consisted of a psychosis that manifested in service or within the first post-service year, or is otherwise related to service.  As such, the preponderance of the evidence is against the claim and service connection is not warranted on any basis.  


ORDER

Service connection for a psychiatric disorder, to include depression, is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for type II diabetes mellitus is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


